It is claimed that the appellants were exempted from taxation upon certain steamships belonging to them, which were in the process of construction outside of the State of New York. The relators were bound to make out a case, and without considering the sufficiency of the other facts stated in the affidavit presented to the commissioners, there is one fatal defect which cannot be obviated, and that is that they did not show the value of the steamers which it was alleged were in the course of being built by or on the behalf of the company beyond the jurisdiction of the State. Proof that money had been paid on account of the same to the contractors, which was all that the affidavit showed, was not evidence of their real and actual value or sufficient to establish that fact. This should have been proved affirmatively and clearly, and it should have been shown by other and satisfactory evidence that this money had been actually used and expended in the building of the steamships. For any thing which is made to appear from the affidavit or otherwise, the money may have been paid in advance, *Page 544 
and at the time may not have been applied for the purposes claimed. There was most manifestly a deficiency in the proof which, of itself, would have justified the conclusion at which the commissioners arrived, that no exemption was made out.
But aside from the reason stated there is, we think, another insuperable difficulty in the way of sustaining the exemption claimed, and that is that the situs of the vessels alleged to have been building outside of the State was by no means fixed so as to authorize the conclusion that they were beyond the jurisdiction of the State of New York, so as to be exempted from the reach of taxation there. A temporary absence from this State would not, of itself, be sufficient for such a purpose; for, if this was so, then a casual change of the locality of personal property would relieve it from the operation of the assessment laws. Assuming that the personal property of an incorporation which is located abroad or outside of the State, is at all entitled to exemption, the change should be permanent, positive and unequivocal. If such an exemption can be upheld at all, it cannot be sustained where the change is only for a season, uncertain and vacillating, and merely consists in the building of vessels which are owned by an incorporation which has a location for the purposes of taxation within the State.
We deem it proper to say we do not intend to intimate, that under the statutes of this State, there is any other mode of taxation of a corporation than by assessing the capital stock at its actual value, without regard to the situs of its property.
It follows from the views expressed that the judgment of the General Term was right and must be affirmed, with costs.
All concur.
Judgment affirmed. *Page 545